DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10 and 16, the phrase “optionally or preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are a part of the claimed invention. See MPEP § 2173.05(h).
Regarding claim 16, the phrase “may” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are a part of the claimed invention. The phrase “may” does not define if the first and second elements cooperate to determine the displacement or not. See MPEP § 2173.05(h).
Regarding claim 16, the claim recites “wherein the first non-elastic elongate band is configured to increase or decrease in length during use in accordance with the change in size or shape of the object”, however the first elongate band is defined as being “non-elastic”. It is unclear how the first non-elastic elongate band can increase or decrease in length if it is not stretchable (elastic).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tu Feng Ching DE202015006659 (hereinafter “Tu”).
Regarding claim 1, Tu discloses a measurement device (abstract) for measuring a change in one or more of a circumference or a perimeter of at least a portion of an object having a surface, the measurement device including: a first non-elastic elongate band (tail-20) for attachment to the object (paragraph 0026); a second non-elastic elongate band (extension element-30 connected to body-10) having a first portion (paragraph 0023) moveable relative to a first portion of the first non-elastic elongate band; the first and second non-elastic elongate bands being formed of non-compliant material and being biased towards one another by a biasing device (return element-32) which overlaps each of the first portions and connects the non-elastic elongate bands together (Paragraph 0024, Fig 2), the measurement device further comprising a determining device (position sensor-40) for determining a displacement of the first portion of the second non-elastic elongate band relative to the first portion of the first non-elastic elongate band caused by the object changing, wherein the displacement is for use in measuring the change in the one or more of the circumference or the perimeter of the object (Paragraph 0025).
Regarding claim 2, Tu discloses at least the first portion (paragraph 0025) of the first non-elastic elongate band (tail-20) is positioned above or below the first portion (paragraph 0023) of the second non-elastic elongate band (extension element-30 connected to body-10). (Fig 2)
Regarding claim 3, Tu discloses the determining device (position sensor-40) is provided on at least one of the first and second non-elastic elongate bands (body-10). (Fig 2, Paragraph 0025)
Regarding claim 4, Tu discloses the first and second non-elastic elongate bands are connected (tail-20 is connected through extension element-30 to body-10). (Fig 2, paragraph 0025)
Regarding claim 5, Tu discloses the second non-elastic elongate band (extension element-30 connected to body-10) has a second portion which is fixed against movement relative to the first non-elastic elongate band (tail-20), or wherein the first portion of the second non-elastic elongate band is slidingly connected to the first non- elastic elongate band (tail-20 is connected to body-10 through extension element-30). (Fig 3, Paragraph 0023-0025)
Regarding claim 6, Tu discloses at least the first portion of the second non-elastic elongate band (tail-20 and body-10) is biased (return element-32) towards the first non-elastic elongate band. (Paragraph 0024, Fig 2)
Regarding claim 7, Tu discloses at least the first portion of the second non-elastic elongate band (tail-20 and body-10) is biased (return element-32) towards engagement with the first non-elastic elongate band. (Paragraph 0024, Fig 2)
Regarding claim 8, Tu discloses a raised track or casing (case-11) provided at the first portion of the first non-elastic elongate band (tail-20) to allow the first portion of the second non-elastic elongate band (extension element-30 connected to body-10)  to run along the first portion of the first non-elastic elongate band without slippage or twisting.
Regarding claim 9, Tu discloses a measurement device (abstract) for measuring a change in one or more of a circumference or a perimeter of at least a portion of an object having a surface, the measurement device including: a first non-elastic elongate band (tail-20) for attachment to the object (paragraph 0026), wherein the first non-elastic elongate band includes a first non-compliant portion and a second non-compliant portion which are configured to permit relative movement between them when the object changes (tail-20 and body-10 are connected by extension element-30); a determining device (position sensor-40) for determining a relative displacement of the first and second portions caused by the object changing, wherein the displacement is for use in measuring the change in one of more of the circumference or the perimeter of the object. (Paragraph 0023-0025, Fig 1, 3)
Regarding claim 10, Tu discloses one or more of the following: a) the respective first portions (paragraph 0023) of the first and second non-elastic elongate bands (tail-20), are biased (return element-32) against relative movement between them; and b) optionally or preferably, the respective portions of the first and second non-elastic elongate bands, at least partially overlap. (Fig 1-3, Paragraph 023-0025)
Regarding claim 11, Tu discloses the determining device (position sensor-40) includes a first element (variable resistance element-41) provided on one of the first and second non- elastic elongate bands /portions, and a second element (slider-42) provided on the other of the first and second non-elastic elongate bands /portions, wherein the first and second elements may cooperate to determine the displacement. (Paragraph 0023-0025, Fig 1-3)
Regarding claim 12, Tu discloses the determining device (position sensor-40) includes an electric circuit (circuit board-13) connectable to a power supply (power source-14) of the measurement device and the electric circuit has a variable resistance (variable resistor-41) which increases or decreases in correlation to the displacement. (Paragraph 0025-0026)
Regarding claim 13, Tu discloses the determining device (position sensor-40) includes an electric circuit (circuit board-13) connectable to a power supply (power source-14) of the measurement device and the electric circuit has a variable resistance (variable resistor-41) which increases or decreases in correlation to the displacement, and further wherein the first and second elements (element-41 and slider-42) cooperate to form the electric circuit. (Paragraph 0025-0026)
Regarding claim 14, Tu discloses the electric circuit includes a plurality of resistors (resistors-40A, 41), and wherein the first and second elements co-operate to vary the number of resistors connected in the electric circuit when the first portion of the second non-elastic elongate band (body-10) moves relative to the first portion of the first non-elastic elongate band such that the resistance of the electric circuit is correlated to the displacement. (Paragraph 0023-0025, Fig 2-3)
Regarding claim 15, Tu discloses the first non-elastic band / portion, and / or second non-elastic band / portion, are deformable to follow the surface of the object as it changes during use, the non-elastic bands / portions are resiliently deformable, and/or wherein the first non- elastic band includes an engagement surface, which, in use, remains in steadfast engagement with the surface of the object as the object changes. (Paragraph 0025-0026 discloses bending (deforming) when a user has bad posture.)
Regarding claim 17, Tu discloses the first non- elastic elongate band (tail-20) is releasably attachable to the object, and / or includes an attachment device for attaching the first non-elastic elongate band to the object. (Paragraph 0024-0026, Fig 2-3)
Regarding claim 18, Tu discloses the measurement device (abstract) is configured as a user wearable device (See Fig 1) for attachment to a portion of a user's body to measure changes in said portion, and / or wherein the measurement device includes one or more or all of the following features: d) a processor (microcontroller-15); e) memory for storing instructions and/or data for processing by the processor (paragraph 0028-0029, Fig 7); and f) communication link (communication module-17) for communicating with a computing device (device-70), wherein features a) to c) are arranged to operate the determining device (position sensor-40) to obtain the displacement, and/or communicate said displacement to a computer device at pre-determined intervals and/or as instructed by the computing device. (Paragraph 0028-0029, Fig 7)
Regarding claim 19, Tu discloses a measurement device (abstract) for measuring a change in one or more of the circumference or perimeter of at least a portion of an object (paragraph 0026) having a surface, the device including: a first part (tail-20) for attachment to the object; a second part (extension element-30 connected to body-10) having a first portion (paragraph 0023) moveable relative to a first portion of the first part; a raised track or casing (case-11) provided at the first portion of the first part to allow the first portion of the second part to run along the first portion of the first part without slippage or twisting, and a determining device (position sensor-40) for determining a displacement of the first portion of the second part relative to the first portion of the first part caused by the object changing, wherein the displacement is for use in measuring the change in the one or more of the circumference or perimeter of the object (paragraph 0025).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tu Feng Ching DE202015006659 (hereinafter “Tu”) in view of Nagle et al US20080000304 (hereinafter “Nagle”)
Regarding claim 16, Tu discloses the first non-elastic elongate band (tail-20) configured to increase or decrease in length during use in accordance with the change in size or shape of the object, and/or optionally or preferably the relative displacement increases or decreases in accordance with the change in shape of the object during use. (Paragraph 0023-0026, Fig 3)
However, Tu fails to disclose the measurement device is configured as a band or strap and optionally or preferably end portions of the first non-elastic elongate band are connected together to form the band or strap, and / or wherein the first non-elastic elongate band. Nagle discloses the measurement device (structure-100) is configured as a band or strap and optionally or preferably end portions of the first non-elastic elongate band are connected together to form the band or strap, and / or wherein the first non-elastic elongate band. (Paragraph 0057, See Fig 5)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Nagle into Tu for the purpose of increasing detecting accuracy. The modification would allow for a higher sensitivity to deformation.
Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tu Feng Ching DE202015006659 (hereinafter “Tu”) in view of Idahealth INC EP3558106 (hereinafter “Idahealth)
Regarding claim 20, Tu discloses the measurement device according to claim 1.
However, Tu fails to disclose a change in one or more of the circumference or perimeter of at least a portion of a user's ankle, foot or lower limb. Idahealth discloses a change in one or more of the circumference or perimeter of at least a portion of a user's ankle, foot or lower limb. (See Fig 11, Paragraph 0057 which shows multiple lower limb positions the device can be worn on)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Idahealth into Tu for the purpose of increasing detecting accuracy. The modification would allow for monitoring the correct posture or positioning of the users ankle, foot or lower limbs.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-16 and 20 of U.S. Patent No.11421973 to Hodge. 
Although the claims at issue are not identical, they are not patentably distinct from each other because in claims 1-7, 9-19 of the instant application, applicant’s claims, a measurement device for measuring a change in one or more of a circumference or a perimeter of at least a portion of an object having a surface, the measurement device including: a first non-elastic elongate band for attachment to the object; a second non-elastic elongate band having a first portion moveable relative to a first portion of the first non-elastic elongate band; the first and second non-elastic elongate bands being formed of non-compliant material and being biased towards one another by a biasing device which overlaps each of the first portions and connects the non-elastic elongate bands together, the measurement device further comprising a determining device for determining a displacement of the first portion of the second non-elastic elongate band relative to the first portion of the first non-elastic elongate band caused by the object changing, wherein the displacement is for use in measuring the change in the one or more of the circumference or the perimeter of the object. Hodge discloses a measurement device for measuring a change in one or more of a circumference or a perimeter of at least a portion of an object having a surface, the device including: a first part for attachment to the object; a second part having a first portion moveable relative to a first portion of the first part; a determining device for determining a displacement of the first portion of the second part relative to the first portion of the first part caused by the object changing; and a biasing device for biasing the first part and the second part towards engagement, the biasing device overlapping each of the first portions and being secured on a surface of the first portion of the first part and the first portion of the second part and wrapped around at least one low friction element allowing the biasing device to double back; wherein the displacement is for use in measuring the change in one or more of a circumference or a perimeter of the object.
Although the scope of the claims 1-7, 9-19 of the instant application and claims 1-7, 9-16 and 20 of the Hodge application are very similar, the difference between the present claimed invention and the Hodge application is that the instant application recites the same limitations with a higher level of generality. It would have been obvious for one of ordinary skill before the effective filing date to use the teaching of Hodge as a general teaching to arrive at the instant application because the same elements are used to arrive at the same invention.
Independent claims 9 and 19 are analogous for the same reasons stated above.
Claim 2 limitations of the instant application correspond to limitations found in claim 2 of Hodge.
Claim 3 limitations of the instant application correspond to limitations found in claim 3 of Hodge.
Claim 4 limitations of the instant application correspond to limitations found in claim 4 of Hodge.
Claim 5 limitations of the instant application correspond to limitations found in claim 5 of Hodge.
Claim 6 limitations of the instant application correspond to limitations found in claim 6 of Hodge.
Claim 7 limitations of the instant application correspond to limitations found in claim 7 of Hodge.
Claim 10 limitations of the instant application correspond to limitations found in claim 9 of Hodge.
Claim 11 limitations of the instant application correspond to limitations found in claim 10 of Hodge.
Claim 12 limitations of the instant application correspond to limitations found in claim 11 of Hodge.
Claim 13 limitations of the instant application correspond to limitations found in claim 12 of Hodge.
Claim 14 limitations of the instant application correspond to limitations found in claim 13 of Hodge.
Claim 15 limitations of the instant application correspond to limitations found in claim 14 of Hodge.
Claim 16 limitations of the instant application correspond to limitations found in claim 15 of Hodge.
Claim 17 limitations of the instant application correspond to limitations found in claim 16 of Hodge.
Claim 18 limitations of the instant application correspond to limitations found in claim 20 of Hodge.
This is a provisional double patenting rejection 
Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/JOHN FITZGERALD/Primary Examiner, Art Unit 2855